Case 1:21-cv-00138-RP Document 43-25 Filed 08/02/21 Page 1 of 27




                  Exhibit 25
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   2 :of
                                                                                                      Networks  NPR27
    HOURLY NEWS
             KUT 90.5
    LISTEN On Air Now
           LIVE
    PLAYLIST

                                                                                                                              DONATE


   Untangling Disinformation


   A 'Worst Nightmare' Cyberattack: The Untold
   Story Of The SolarWinds Hack
   April 16, 2021 · 10:05 AM ET
   Heard on All Things Considered


            DINA TEMPLE-RASTON




                12-Minute Listen                                                                                 PLAYLIST Download
                                                                                                                         Transcript




   An NPR investigation into the SolarWinds attack reveals a hack unlike any other, launched by a sophisticated adversary intent
   on exploiting the soft underbelly of our digital lives.
   Zoë van Dijk for NPR




   "This release includes bug fixes, increased stability and performance improvements."
https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack                        1/26
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   3 :of
                                                                                                      Networks  NPR27
   The routine software update may be one of the most familiar and least understood
   parts of our digital lives. A pop-up window announces its arrival and all that is
   required of us is to plug everything in before bed. The next morning, rather like the
   shoemaker and the elves, our software is magically transformed.

   Last spring, a Texas-based company called SolarWinds made one such software
   update available to its customers. It was supposed to provide the regular fare — bug
   fixes, performance enhancements — to the company's popular network management
   system, a software program called Orion that keeps a watchful eye on all the various
   components in a company's network. Customers simply had to log into the company's
   software development website, type a password and then wait for the update to land
   seamlessly onto their servers.

   The routine update, it turns out, is no longer so routine.

   Hackers believed to be directed by the Russian intelligence service, the SVR, used that
   routine software update to slip malicious code into Orion's software and then used it
   as a vehicle for a massive cyberattack against America.


   "Eighteen thousand [customers] was our best estimate of who may have downloaded
   the code between March and June of 2020," Sudhakar Ramakrishna, SolarWinds
   president and CEO, told NPR. "If you then take 18,000 and start sifting through it, the
   actual number of impacted customers is far less. We don't know the exact numbers.
   We are still conducting the investigation."

   On Thursday, the Biden administration announced a roster of tough sanctions against
   Russia as part of what it characterized as the "seen and unseen" response to the
   SolarWinds breach.

   NPR's months-long examination of that landmark attack — based on interviews with
   dozens of players from company officials to victims to cyber forensics experts who
   investigated, and intelligence officials who are in the process of calibrating the Biden
   administration's response — reveals a hack unlike any other, launched by a
   sophisticated adversary who took aim at a soft underbelly of digital life: the routine
   software update.
https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack          2/26
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   4 :of
                                                                                                      Networks  NPR27
   By design, the hack appeared to work only under very specific circumstances. Its
   victims had to download the tainted update and then actually deploy it. That was the
   first condition. The second was that their compromised networks needed to be
   connected to the Internet, so the hackers could communicate with their servers.

   For that reason, Ramakrishna figures the Russians successfully compromised about
   100 companies and about a dozen government agencies. The companies included
   Microsoft, Intel and Cisco; the list of federal agencies so far includes the Treasury,
   Justice and Energy departments and the Pentagon.




   SolarWinds CEO and President Sudhakar Ramakrishna inherited the attack. He was hired shortly before the breach was
   discovered and stepped into the job just as the full extent of the hack became clear.
   Demetrius Freeman/Pool/AFP via Getty Images




   The hackers also found their way, rather embarrassingly, into the Cybersecurity and
   Infrastructure Security Agency, or CISA — the office at the Department of Homeland
   Security whose job it is to protect federal computer networks from cyberattacks.



https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack          3/26
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   5 :of
                                                                                                      Networks  NPR27
   The concern is that the same access that gives the Russians the ability to steal data
   could also allow them to alter or destroy it. "The speed with which an actor can move
   from espionage to degrading or disrupting a network is at the blink of an eye," one
   senior administration said during a background briefing from the White House on
   Thursday. "And a defender cannot move at that speed. And given the history of
   Russia's malicious activity in cyberspace and their reckless behavior in cyberspace,
   that was a key concern."

   "The tradecraft was phenomenal"

   Network monitoring software is a key part of the backroom operations we never see.
   Programs like Orion allow information technology departments to look on one screen
   and check their whole network: servers or firewalls, or that printer on the fifth floor
   that keeps going offline. By its very nature, it touches everything — which is why
   hacking it was genius.

   "It's really your worst nightmare," Tim Brown, vice president of security at
   SolarWinds, said recently. "You feel a kind of horror. This had the potential to affect
   thousands of customers; this had the potential to do a great deal of harm."

   When cybersecurity experts talk about harm, they're thinking about something like
   what happened in 2017, when the Russian military launched a ransomware attack
   known as NotPetya. It, too, began with tainted software, but in that case the hackers
   were bent on destruction. They planted ransomware that paralyzed multinational
   companies and permanently locked people around the world out of tens of thousands
   of computers. Even this much later, it is considered the most destructive and costly
   cyberattack in history.

   Intelligence officials worry that SolarWinds might presage something on that scale.
   Certainly, the hackers had time to do damage. They roamed around American
   computer networks for nine months, and it is unclear whether they were just reading
   emails and doing the things spies typically do, or whether they were planting
   something more destructive for use in the future.




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack          4/26
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   6 :of
                                                                                                      Networks  NPR27
   "When there's cyber-espionage conducted by nations, FireEye is on the target list,"
   Kevin Mandia, CEO of the cybersecurity firm FireEye, told NPR, but he believes there
   are other less obvious targets that now might need more protecting. "I think utilities
   might be on that list. I think health care might be on that list. And you don't
   necessarily want to be on the list of fair game for the most capable offense to target
   you."




   Kevin Mandia, CEO of the cybersecurity firm FireEye, said the Russians didn't just attack SolarWinds, they took aim at trust.
   Demetrius Freeman/Pool/Getty Images




   The SolarWinds attackers ran a master class in novel hacking techniques. They
   modified sealed software code, created a system that used domain names to select
   targets and mimicked the Orion software communication protocols so they could hide
   in plain sight. And then, they did what any good operative would do: They cleaned the
   crime scene so thoroughly investigators can't prove definitively who was behind it. The


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack                     5/26
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   7 :of
                                                                                                      Networks  NPR27
   White House has said unequivocally that Russian intelligence was behind the hack.
   Russia, for its part, has denied any involvement.

   "The tradecraft was phenomenal," said Adam Meyers, who led the cyber forensics
   team that pawed through that tainted update on behalf of SolarWinds, providing
   details for the first time about what they found. The code was elegant and innovative,
   he said, and then added, "This was the craziest f***ing thing I'd ever seen."

   Like razor blades in peanut butter cups

   Meyers is the vice president for threat intelligence at the cybersecurity firm
   CrowdStrike, and he's seen epic attacks up close. He worked on the 2014 Sony hack,
   when North Korea cracked into the company's servers and released emails and first-
   run movies. A year later, he was on the front lines when a suspected Kremlin-backed
   hacking team known as "Cozy Bear" stole, among other things, a trove of emails from
   the Democratic National Committee. WikiLeaks then released them in the runup to
   the 2016 election.

   "We're involved in all kinds of incidents around the globe every day," Meyers said.
   Typically he directs teams, he doesn't run them. But SolarWinds was different: "When
   I started getting briefed up, I realized [this] was actually quite a big deal."

   The attack began with a tiny strip of code. Meyers traced it back to Sept. 12, 2019.
   "This little snippet of code doesn't do anything," Meyers said. "It's literally just
   checking to see which processor is running on the computer, if it is a 32- or 64-bit
   processor and if it is one or the other, it returns either a zero or a one."


                       NATIONAL SECURITY
                       U.S. Slaps New Sanctions On Russia Over Cyberattack, Election Meddling




                       INVESTIGATIONS
                       Why Russia May Have Stepped Up Its Hacking Game




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack          6/26
6/2/2021              Case 1:21-cv-00138-RP        Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack        Filed
                                                                     Microsoft,        08/02/21
                                                                                Intel, Pentagon, OtherPage   8 :of
                                                                                                      Networks  NPR27
   The code fragment, it turns out, was a proof of concept — a little trial balloon to see if
   it was possible to modify SolarWinds' signed-and-sealed software code, get it
   published and then later see it in a downloaded version. And they realized they could.
   "So at this point, they know that they can pull off a supply chain attack," Meyers said.
   "They know that they have that capability."

   After that initial success, the hackers disappeared for five months. When they returned
   in February 2020, Meyers said, they came armed with an amazing new implant that
   delivered a backdoor that went into the software itself before it was published.

   To understand why that was remarkable, you need to know that finished software code
   has a kind of digital factory seal. If you break that seal, someone can see it and know
   that the code might have been tampered with. Meyers said the hackers essentially
   found a way to get under that factory seal.

   They began by implanting code that told them any time someone on the SolarWinds
   development team was getting ready to build new software. They understood that the
   process of creating software or an update typically begins with something routine such
   as checking a code out of a digital repository, sort of like checking a book out of the
   library.

   Under normal circumstances, developers take the code out of the repository, make
   changes and then check it back in. Once they finish tinkering, they initiate something
   called the build process, which essentially translates the code a human can read to the
   code a computer does. At that point, the code is clean and tested. What the hackers did
   after that was the trick.

   They would create a temporary update file with the malicious code inside while the
   SolarWinds code was compiling. The hackers' malicious code told the machine to swap
   in their temporary file instead of the SolarWinds version. "I think a lot of people
   probably assume that it is the source code that's been modified," Meyers said, but
   instead the hackers used a kind of bait-and-switch.




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack          7/26
6/2/2021                Case 1:21-cv-00138-RP        Document
                                    How Russia Used SolarWinds     43-25
                                                               To Hack        Filed
                                                                       Microsoft,        08/02/21
                                                                                  Intel, Pentagon, OtherPage   9 :of
                                                                                                        Networks  NPR27




   Adam Meyers, vice president for threat intelligence at CrowdStrike, said when he became familiar with the SolarWinds attack,
   he knew it was a big deal.
   Oscar Zagal Studio




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack                    8/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       10: NPR
                                                                                                     Networks  of 27
   But this, Meyers said, was interesting, too. The hackers understood that companies
   such as SolarWinds typically audit code before they start building an update, just to
   make sure everything is as it should be. So they made sure that the switch to the
   temporary file happened at the last possible second, when the updates went from
   source code (readable by people) to executable code (which the computer reads) to the
   software that goes out to customers.

   The technique reminded Meyers of old fears around trick-or-treating. For decades,
   there had been an urban myth that kids couldn't eat any Halloween candy before
   checking the wrapper seal because bad people might have put razor blades inside.
   What the hackers did with the code, Meyers said, was a little like that.

   "Imagine those Reese's Peanut Butter Cups going into the package and just before the
   machine comes down and seals the package, some other thing comes in and slides a
   razor blade into your Reese's Peanut Butter Cup," he said. Instead of a razor blade, the
   hackers swapped the files so "the package gets sealed and it goes out the door to the
   store."

   The update that went out to SolarWinds' customers was the dangerous peanut butter
   cup — the malicious version of the software included code that would give the hackers
   unfettered, undetected access to any Orion user who downloaded and deployed the
   update and was connected to the Internet.

   But there was something else about that code that bothered Meyers: It wasn't just for
   SolarWinds. "When we looked at [it], it could have been reconfigured for any number
   of software products," Meyers said. In other words, any number of other software
   developers using the same compiler may also be on the receiving end of a cyberattack,
   he said, and they just don't know it yet.

   Picking and choosing targets

   Meyers said it's hard not to admire just how much thought the hackers put into this
   operation. Consider the way they identified targets. The downside of breaking into so
   many customer networks all at once is that it is hard to decide what to exploit first. So
   the hackers created a passive domain name server system that sent little messages

https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         9/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       11: NPR
                                                                                                     Networks  of 27
   with not just an IP address, which is just a series of numbers, but also with a
   thumbnail profile of a potential target.

   "So they could then say, 'OK, we're going to go after this dot gov target or whatever,' "
   Meyers said. "I think later it became clear that there were a lot of government
   technology companies being targeted."

   The hackers also reverse-engineered the way Orion communicated with servers and
   built their own coding instructions mimicking Orion's syntax and formats. What that
   did is allow the hackers to look like they were "speaking" Orion, so their message
   traffic looked like a natural extension of the software.

   "So once they determined that a target was of interest, they could say, 'OK, let's go
   active, let's manipulate files, let's change something,' " Meyers said, and then they
   would slip in unnoticed through the backdoor they had created. "And there is one
   other thing I should mention: This backdoor would wait up to two weeks before it
   actually went active on the host. This was a very patient adversary."

   None of the tripwires put in place by private companies or the government seems to
   have seen the attack coming. Christopher Krebs, who had been in charge of the office
   that protected government networks at DHS during the Trump administration, told
   NPR that DHS' current system, something known (without irony) as Einstein, only
   catches known threats. The SolarWinds breach, he said, was just "too novel."




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         10/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       12: NPR
                                                                                                     Networks  of 27




   Christopher Krebs, who was in charge of protecting government networks during the Trump administration, said the
   SolarWinds breach used techniques that were "too novel" for the current system to catch.
   Drew Angerer/Getty Images




   "Upwards of 90[%] to 95% of threats are based on known techniques, known
   cyberactivity," Krebs explained. "And that's not just criminal actors, that's state actors,
   too, including the Russian intelligence agencies and the Russian military. This was a
   previously unidentified technique."

   And there is something else that Einstein doesn't do: It doesn't scan software updates.
   So even if the hackers had used code that Einstein would have recognized as bad, the
   system might not have seen it because it was delivered in one of those routine software
   updates.

   The National Security Agency and the military's U.S. Cyber Command were also
   caught flat-footed. Broadly speaking, their cyber operators sit in foreign networks
   looking for signs of cyberattacks before they happen. They can see suspicious activity
   in much the same way a satellite might see troops amassing on the border. Critics said
   they should have seen the hackers from the Russian intelligence service, the SVR,
   preparing this attack.

   "The SVR has a pretty good understanding that the NSA is looking out," Krebs said.
   "What the SVR was able to do was make the transition from wherever they were
   operating from into the U.S. networks. They move like ghosts. They are very hard to
   track."

   The hackers didn't do anything fancy to give them the domestic footprint, officials
   confirmed. In fact, they just rented servers from Amazon and GoDaddy.


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         11/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       13: NPR
                                                                                                     Networks  of 27
   Early warnings

   There were some indications, elsewhere, though, that something was wrong.

   In early July, Steven Adair, the founder of a Washington, D.C.-based cybersecurity
   company called Volexity, saw some suspicious activity on a client's computers. "We
   traced it back, and we thought it might be related to a bad update with SolarWinds,"
   Adair told NPR. "We addressed the problem, made sure no one was in our customers'
   systems, and we left it at that."

   Adair said he didn't feel he had enough detail to report the problem to SolarWinds or
   the U.S. government. "We thought we didn't have enough evidence to reach out," he
   said.

   That was the first missed sign.

   The second came three months later when a California-based cybersecurity company
   called Palo Alto Networks discovered a malicious backdoor that seemed to emanate
   from the Orion software.



   “
   They move like ghosts. They are very hard to track.

   Christopher Krebs, former director of the Cybersecurity and Infrastructure Security Agency



   In that case, according to SolarWinds' Ramakrishna, the security teams at SolarWinds
   and Palo Alto worked together for three months to try to pick up the thread of the
   problem and walk it back. "None of us could pinpoint a supply chain attack at that
   point," Ramakrishna told NPR. "The ticket got closed as a result of that. If we had the
   benefit of hindsight, we could have traced it back" to the hack.

   Palo Alto Networks had agreed to speak to NPR about the incident last month and
   then canceled the interview just an hour before it was supposed to take place. A
   spokesperson declined to say why and sent a few blog posts and wrote: "I'm afraid this
   is all we have to help at this time."


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         12/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       14: NPR
                                                                                                     Networks  of 27
   "Just 3,500 lines long"

   It was the cybersecurity firm FireEye that finally discovered the intrusion. Mandia, the
   company's CEO, used to be in the U.S. Air Force Office of Special Investigations, so his
   specialty was criminal cases and counterintelligence. In the intervening years, the
   kinds of patterns he learned to recognize in special investigations kept appearing in his
   cyber security work.

   The first indication that hackers had found their way into FireEye's networks came in
   an innocuous way. Someone on the FireEye security team had noticed that an
   employee appeared to have two phones registered on his network, so she called him.
   "And that phone call is when we realized, hey, this isn't our employee registering that
   second phone, it was somebody else," Mandia said.

   Mandia had a security briefing a short time later and everything he heard reminded
   him of his previous work in the military. "There was a lot of pattern recognition from
   me," he told NPR. "I spent from 1996 to 1998 responding to what I would equate to
   the Russian Foreign Intelligence Service, and there were some indicators in the first
   briefing that were consistent with my experience in the Air Force."

   He called a board meeting the same day. "It just felt like the breach that I was always
   worried about."

   What his team discovered over the course of several weeks was that not only was there
   an intruder in its network, but someone had stolen the arsenal of hacking tools
   FireEye uses to test the security of its own clients' networks. FireEye called the FBI,
   put together a detailed report, and once it had determined the Orion software was the
   source of the problem, it called SolarWinds.

   Brown, vice president of security at SolarWinds, took the Saturday morning phone
   call. "He said, 'Essentially, we've decompiled your code. We found malicious code,' "
   Brown said. FireEye was sure SolarWinds "had shipped tainted code."

   The tainted code had allowed hackers into FireEye's network, and there were bound to
   be others who were compromised, too. "We were hearing that different reporters had


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         13/26
6/2/2021              Case 1:21-cv-00138-RP       Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack       Filed
                                                                     Microsoft, Intel,08/02/21      Page
                                                                                      Pentagon, Other       15: NPR
                                                                                                      Networks  of 27
   the scoop already," Mandia said. "My phone actually rang from a reporter and that
   person knew and I went, OK, we're in a race."

   Mandia thought they had about a day before the story would break.

   After that, events seemed to speed up. SolarWinds' chief security officer, Brown, called
   Ron Plesco, a lawyer at the firm DLA Piper, and told him what had happened. One of
   the first things companies tend to do after cyberattacks is hire lawyers, and they put
   them in charge of the investigation. They do this for a specific reason — it means
   everything they find is protected by attorney-client privilege and typically is not
   discoverable in court.




   Ron Plesco, a lawyer with the firm DLA Piper, has made cybercrimes a specialty of his practice. "I've been in situations where,
   while you're in there doing the investigation, [hackers are] watching your email, they're compromising your phone calls or your
   Zooms," he said.
   Kriston Jae Bethel for NPR




   Plesco, who has made cybercrimes a specialty of his practice, knew that once the story
   broke it would be saying "to the world that, ready, set, go, come after it," Plesco said.

https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack                       14/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       16: NPR
                                                                                                     Networks  of 27
   "So that puts you on an accelerated timeline on two fronts: Figure out what happened
   if you can and get a fix out as soon as possible."

   The company worked with DHS to craft a statement that went out on Dec. 13.

   To investigate a hack, you have to secure a digital crime scene. Just as detectives in the
   physical world have to bag the evidence and dust for prints for the investigation later,
   SolarWinds had to pull together computer logs, make copies of files, ensure there was
   a recorded chain of custody, all while trying to ensure the hackers weren't inside its
   system watching everything they did.

   "I've been in situations where, while you're in there doing the investigation, they're
   watching your email, they're compromising your phone calls or your Zooms," Plesco
   said. "So they're literally listening in on how you're going to try to get rid of them."

   By mid-January, Meyers and the CrowdStrike team had isolated what they thought
   was the attack's tiny beating heart. It was an elegant, encrypted little blob of code "just
   3,500 lines long," he said. The best code is short and to the point, like a well-written
   sentence. This little encrypted strip, Meyers thought, might help them figure out who
   was behind the attack.

   Little blobs of clues

   Think of forensic cyber teams as digital detectives looking for patterns. Coding tics can
   sometimes help identify perpetrators or sometimes forensic teams find small cultural
   artifacts — such as Persian script, or Korean hangul. When an elite Russian hacking
   team took over the electrical grid in Ukraine in 2015, it had more literary aspirations:
   It sprinkled its malicious code with references to Frank Herbert's Dune novels. That's
   why CrowdStrike found that little blob of malicious code so intriguing.




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         15/26
6/2/2021              Case 1:21-cv-00138-RP       Document
                                  How Russia Used SolarWinds     43-25
                                                             To Hack       Filed
                                                                     Microsoft, Intel,08/02/21      Page
                                                                                      Pentagon, Other       17: NPR
                                                                                                      Networks  of 27




   Plesco shows a timeline of the SolarWinds hack on his computer.
   Kriston Jae Bethel for NPR




   After weeks of working with the code, Meyers convened a Zoom call with leaders at
   SolarWinds and members of his team from around the world. He shared his screen so
   everyone could all watch the encryption fall away in real time. He began walking the
   spectators through the code as it was revealed, like a play-by-play analysis of a game.
   Meyers kept watching for the big reveal. "We're hoping it's going to have, you know,
   variable names or maybe some comments in Cyrillic or Mandarin to give us some clue
   who wrote this thing," he said.

   But as CrowdStrike's decryption program chewed its way through the zeroes and ones,
   Meyers' heart sank. The crime scene was a bust. It had been wiped down. "They'd
   washed the code," Meyers said. "They'd cleaned it of any human artifact or tool mark.
   And that was kind of mind-blowing that [they] had the wherewithal to hide anything
   that a human might have inadvertently left behind as a clue."

   Holy s***, he thought to himself, who does that?

   Just type "solarwinds123"

   Against such a sophisticated hack, it is easy to suggest this could have happened to just
   about any software company. But there were some troubling signs at SolarWinds that
   may have made it a target.


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack          16/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       18: NPR
                                                                                                     Networks  of 27
   Consider its online marketing website. It contained a list of clients, including specific
   companies and government agencies, that ran its Orion software. While a lot of
   companies do that, the SolarWinds site was very specific. It was, two cybersecurity
   analysts told NPR, like a shopping list for adversaries.

   Ramakrishna pushed back on the criticism. "Lots of companies do it. That is their
   badge of honor, saying all these customers rely on my technology," he said. "I wouldn't
   say that was the reason for why we were targeted." Ramakrishna said the hackers were
   "a lot more sophisticated" than that. Shortly after the attack, though, that particular
   page on the marketing website was taken down.

   There was another unsettling report about passwords. A security researcher in
   Bangalore, India, named Vinoth Kumar told NPR that he had found the password to a
   server with SolarWinds apps and tools on a public message board and the password
   was: "solarwinds123." Kumar said he sent a message to SolarWinds in November and
   got an automated response back thanking him for his help and saying the problem had
   been fixed.

   When NPR asked SolarWinds' vice president of security, Brown, about this, he said
   that the password "had nothing to do with this event at all, it was a password to a FTP
   site." An FTP site is what you use to transfer files over the Internet. He said the
   password was shared by an intern and it was "not an account that was linked to our
   active directory."

   Ramakrishna said it was a password for a third-party site where some of SolarWinds'
   tools and apps were available for download. Ramakrishna admitted, though, that while
   the matter was unconnected to the breach, it was a problem to have that kind of
   password on a site that contained something someone might download thinking it was
   a SolarWinds product.




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         17/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       19: NPR
                                                                                                     Networks  of 27




   The SolarWinds attackers were masters in novel hacking techniques. The White House has said Russian intelligence was
   behind the hack. Russia has denied any involvement.
   Bronte Wittpenn/Bloomberg via Getty Images




   "We used that as another opportunity to reeducate everybody on password policies,"
   he said. "I do not want to minimize it or be casual about it, but I want to highlight that
   it had nothing to do" with the attack on Orion.

   Ramakrishna inherited this attack. He was hired as the SolarWinds CEO shortly
   before the breach was discovered and stepped into the top job just as the full extent of
   the hack became clear. In a way, that has given him an incredible freedom. He can't be
   blamed for something that happened before he got there, and the changes he's making
   could be seen in the context of a new man in charge instead of a response to the attack.

   Shortly after he arrived, he published a long blog post providing what was essentially
   an 11-point plan to improve company security. "Armed with what we have learned of
   this attack, we are also reflecting on our own security practices," he wrote in the blog
   post, adding that his goal was to put in place an "immediate improvement of critical
   business and product development systems."

   Ramakrishna said he planned to transform SolarWinds into a truly "secure by design"
   organization with more robust threat protection and detection tools across its
   network, with a particular focus on where it developed and built software — the places
   that the SVR hackers used to break in.

https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack            18/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       20: NPR
                                                                                                     Networks  of 27
   He said he would establish privileged accounts and all accounts used by anybody who
   had anything to do with Orion and the company would enforce multifactor
   authentication, or MFA, across the board.

   "If I come up with an 11-point plan to improve my company's security, one
   interpretation of that could be that we have learned a valuable lesson from what the
   hack was," said Ian Thornton-Trump, chief information security officer at Cyjax, a
   threat intelligence company. "The other interpretation could be, is that there were at
   least 11 material deficiencies in the actual security we had. I see that the 11-point plan
   is actually an admission that things were not good in this security house."

   Thornton-Trump used to work at SolarWinds and was on the security team. Thornton-
   Trump left the company in 2017 because, by his own account, SolarWinds'
   management (Kevin Thompson was CEO at the time. Ramakrishna wouldn't arrive for
   another three years.) didn't want to spend enough on security.


                       I'LL BE SEEING YOU
                       How The U.S. Hacked ISIS




                       I'LL BE SEEING YOU
                       Can A Computer Catch A Spy?




   Thornton-Trump concedes that the hackers who broke into the company were so
   sophisticated it would have been hard for anyone to defend against them. "But if
   you're driving drunk, rolling down the road, and it was raining and you smash up your
   car," he said, "why are we focused so much on the damage to the car, instead of what
   actually led up to the series of events that led to the great undoing?"

   In other words, does the overhaul of SolarWinds' security practices add up to an
   admission that something was wrong, or is it simply a responsible upgrade?

   Ramakrishna said it was both. "Oftentimes what happens is people conduct
   investigations, identify learnings and then implement something like this," he said.

https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         19/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       21: NPR
                                                                                                     Networks  of 27
   "Can we do things better? Absolutely. And honestly, even after implementing these 11
   things, I'll be looking for the next 11 things to work on because the adversaries are
   becoming smarter and smarter every single day."

   Ramakrishna said he wonders why, of all the software companies it had to choose
   from, the Russian intelligence service ended up targeting SolarWinds.

   "I've thought about this quite a bit as to why us, why not somebody else," he said. "And
   that goes on through any investigation. As you think about this, we are deployed in
   more than 300,000 customers today. And so we are fairly broadly deployed software
   and where we enjoy administrative privileges in customer environments. So in a
   supply chain attack like this, the goal will be to try to get a broad swath of deployment
   and then you pick and choose what you want to do from there."

   Whatever the reason SolarWinds ended up in the crosshairs, the attack revealed the
   U.S. cyber community's spectacular inability to connect the dots. Not just the early
   warnings from Volexity or the investigation with Palo Alto Networks, but a simple
   discovery from a lone cyber researcher in Bangalore suggests that something is not
   right in our digital world.

   Bigger attacks

   "It's one of the most effective cyber-espionage campaigns of all time," said Alex
   Stamos, director of the Internet Observatory at Stanford University and the former
   head of security at Facebook. "In doing so, they demonstrated not just technical
   acumen, but the way they did this demonstrated that they understand how tech
   companies operate, how software companies operate. ... This certainly is going to
   change the way that large enterprises think about the software they install and think
   about how they handle updates."



   “
   The adversaries are becoming smarter and smarter every
   single day.

   Sudhakar Ramakrishna, SolarWinds CEO and president


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         20/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       22: NPR
                                                                                                     Networks  of 27
   Intelligence analysts, already years ahead of the rest of us, are paid to imagine the
   darkest of scenarios. What if the hackers planted the seeds of future attacks during
   that nine months they explored SolarWinds' customer networks — did they hide code
   for backdoors that will allow them to come and go as they please at a time of their
   choosing? When hackers shut down the Ukraine's power grid in 2015 and disabled a
   Saudi refinery with computer code a year later, they showed it was possible to jump
   from a corporate network to system controls. Will we find out later that the
   SolarWinds hack set the stage for something more sinister?

   Even if this was just an espionage operation, FireEye's Mandia said, the attack on
   SolarWinds is an inflection point. "We ... kind of mapped out the evolution of threats
   and cyber," he said. "And we would have landed at this day sooner or later, that at
   some point in time, software that many companies depend on is going to get targeted
   and it's going to lead to exactly what it led to," Mandia said. "But to see it happen,
   that's where you have a little bit of shock and surprise. OK, it's here now, nations are
   targeting [the] private sector, there's no magic wand you can shake. ... It's a real
   complex issue to solve."

   The Biden administration is working on a second executive order — beyond the
   sanctions — that is supposed to address some of the issues SolarWinds has put in stark
   relief.

   Anne Neuberger, the deputy national security adviser for cyber and emerging
   technology in charge of the SolarWinds attack response, is preparing an order that
   would, among other things, require companies that work with the U.S. government to
   meet certain software standards, and federal agencies would be required to adopt
   basic security practices such as encrypting data in their systems.

   In addition, software companies such as SolarWinds could be required to have their
   so-called build systems — the place where they assemble their software — air-gapped,
   which means they would not be connected to the Internet. Those elements are all still
   under discussion as part of the executive order, NPR has learned.




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         21/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       23: NPR
                                                                                                     Networks  of 27




   Anne Neuberger, deputy national security adviser for cyber and emerging technology, is in charge of the SolarWinds attack
   response. She is preparing an order that would require companies that work with the U.S. to meet certain software standards,
   and federal agencies would be required to adopt certain basic security practices.
   Drew Angerer/Getty Images




   Another idea starting to gain traction is to create a kind of National Transportation
   Safety Board, or NTSB, to investigate cyberattacks in a more formal way.

   "When the Boeing 737 Maxes started crashing, there was a government agency whose
   entire job it was to gather up the facts of all those different crashes and then come up
   with a theory of what needed to be fixed and then oversaw the fixes that went into
   that," Stamos said. "We need the same kind of function in the U.S. government."

   The FBI could do its investigation of the cybercrime and some sort of federal agency
   would look at the root causes of a cyberattack and make the appropriate changes to the
   way we do things. Mandia said something like that probably needs to exist.

   "When you think about the conflict, you have air, land and sea and space and now
   cyber," he said. "But in cyber, the private sector is front and center. Any conflict in


https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack                    22/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       24: NPR
                                                                                                     Networks  of 27
   cyberspace, whether motivated by a criminal element or motivated by geopolitical
   conditions, it's going to involve both the government and the private sector. And that
   response, because it impacts both, you almost need a triage that both sides, both
   private and public sector, benefit from similar to the NTSB."

   Mandia envisions a review board for significant incidents where intelligence is
   gathered and the nation finds a way to defend itself appropriately. Right now, the onus
   is on private companies to do all the investigations.

   A Biden administration official told reporters during a background briefing Thursday
   that one reason the White House responded so strongly to the SolarWinds attack is
   because these kinds of hacks put an undue burden on private companies.



   “
   It's one of the most effective cyber-espionage campaigns of all
   time.

   Alex Stamos, director of the Internet Observatory at Stanford University and former head of security at Facebook



   A federal review might help with one of the issues that has plagued cyberspace up to
   now: how to ensure software and hardware vendors disclose hacks when they discover
   them. Could a review board take the sting out of the reputation damage of admitting
   publicly you've been hacked? Would it give companies such as Volexity and Palo Alto
   Networks somewhere to go when they see a problem?

   Ultimately, the goal is to connect the dots and respond in a way that makes us safer.
   And the impetus for all of this might be that tainted routine update. That's one of the
   key reasons SolarWinds decided to go public, Ramakrishna said.

   "We went out and published the entire source code because what we wanted people to
   do, no matter the vendor, whether it could be a competitor of ours or not, is to check
   your software, make sure you don't have a situation like this, and if there is, clean it
   up," he said. "So while it was unfortunate that we were the subject of this attack, my
   hope is, by us learning from it, we can also help the broader community."



https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         23/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       25: NPR
                                                                                                     Networks  of 27
   Even so, there are parts of this story that may sound familiar: missed opportunities,
   hints of a problem that were ignored, the failure of U.S. intelligence officials to connect
   the dots. Who would have thought a routine software update could launch a
   cyberattack of epic proportions?

   "This was an intelligence collection operation meant to steal information, and it's not
   the last time that's going to happen," CrowdStrike's Meyers warned. "This is going to
   happen every day. ... And I think there's a lot that we all need to do to work together to
   stop this from happening."

   NPR's Monika Evstatieva contributed to this report.

     solarwinds        russian hackers         cyber security         hacking




More Stories From NPR
NATIONAL
Black Lives Matter Fights Disinformation To Keep The Movement Strong

TECHNOLOGY
Facebook Calls Links To Depression Inconclusive. These Researchers Disagree

WORLD
Russian Show 'Fake News' Wages Lone Battle Against The Kremlin's TV Propaganda

TECHNOLOGY
Just 12 People Are Behind Most Vaccine Hoaxes On Social Media, Research Shows

LATIN AMERICA
Citizens Work To Expose COVID's Real Toll In Nicaragua As Leaders Claim Success

HEALTH
For Some Anti-Vaccine Advocates, Misinformation Is Part Of A Business




Popular on NPR.org

https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         24/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       26: NPR
                                                                                                     Networks  of 27
POLITICS
Where Are They Now? Flynn, Other Trump Alums Keep MAGA Hopes Alive

WORLD
Iran's Largest Navy Ship Sinks In The Gulf Of Oman After Catching Fire

POLITICS
The Brewing Political Battle Over Critical Race Theory

BUSINESS
Why Democrats Are Angry At Wall Street

RACE
Teachers Say Laws Banning Critical Race Theory Are Putting A Chill On Their Lessons

NATIONAL
Off-Duty L.A. Firefighter Kills 1 And Injures Another In Another Workplace Shooting




NPR Editors' Picks
ENVIRONMENT
Sri Lanka Faces An Environmental Disaster As A Ship Full Of Chemicals Starts Sinking

NATIONAL
A Guide To Gender Identity Terms

SPORTS
The Kentucky Derby's Winning Colt Has Failed A Second Drug Test

RACE
A Daughter's Journey To Reclaim Her Heritage Language

ENERGY
Texas Lawmakers Passed Changes To Prevent More Blackouts. Experts Say It's Not
Enough

HEALTH
Tracking Coronavirus Around The U.S.: See How Your State Is Doing


   Untangling Disinformation

   READ & LISTEN                                                               CONNECT

   Home                                                                        Newsletters

   News                                                                        Facebook

https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         25/26
6/2/2021             Case 1:21-cv-00138-RP       Document
                                 How Russia Used SolarWinds     43-25
                                                            To Hack       Filed
                                                                    Microsoft, Intel,08/02/21      Page
                                                                                     Pentagon, Other       27: NPR
                                                                                                     Networks  of 27
   Arts & Life                                                                 Twitter

   Music                                                                       Instagram

   Podcasts                                                                    Press

   Programs                                                                    Contact & Help



   ABOUT NPR                                                                   GET INVOLVED

   Overview                                                                    Support Public Radio

   Diversity                                                                   Sponsor NPR

   Ethics                                                                      NPR Careers

   Finances                                                                    NPR Shop

   Public Editor                                                               NPR Events

   Corrections                                                                 NPR Extra




   terms of use

   privacy

   your privacy choices

   text only

   © 2021 npr




https://www.npr.org/2021/04/16/985439655/a-worst-nightmare-cyberattack-the-untold-story-of-the-solarwinds-hack         26/26
